Case 20-72638-pmb      Doc 93    Filed 05/12/21 Entered 05/12/21 13:25:50     Desc Main
                                Document      Page 1 of 10



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

In re:                                 )
                                       )
SHARPE CONTRACTORS, LLC,               )               Chapter 11
                                       )               Case No. 20-72638-pmb
           Debtor.                     )
______________________________________ )


                       SELECTIVE INSURANCE COMPANY’S
                      NOTICE OF RULE 2004 EXAMINATION OF
                        THEODORE SHANE TRAVIS SHARPE
                  AND REQUEST FOR PRODUCTION OF DOCUMENTS

         Selective Insurance Company (“Selective”), by the undersigned attorney, will

examine Theodore Shane Travis Sharpe, under oath on June 2, 2021 at 1:00 p.m. at the

office of:

                                   Will B. Geer
                                   Wiggam & Geer, LLC
                                   50 Hurt Plaza, SE, Suite 1150
                                   Atlanta, GA 30303
                                   Tel: 678-587-8740

The examination may continue from day to day until completed.          If the examinee

receives this notice less than 14 days prior to the scheduled examination date, the

examination will be rescheduled upon timely request to a mutually agreeable time.

         The examination is pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1, and

will be recorded by this method: Court Reporter. The scope of the examination shall be

as described in Bankruptcy Rule 2004. Pursuant to Local Rule 2004-1(B) no order shall

be necessary as Mr. Sharpe is appearing for deposition and producing documents by
Case 20-72638-pmb      Doc 93    Filed 05/12/21 Entered 05/12/21 13:25:50        Desc Main
                                Document      Page 2 of 10



consent.

       Request for Production: The examinee or your representatives must also produce

to counsel for Selective at its offices 1201 West Peachtree Street, Suite 2610, Atlanta,

Georgia 30309, no later than 5:00 p.m. on May 25, 2021, the documents, electronically

stored information, or objects described on the attached schedule marked Exhibit “A”,

and must permit inspection, copying, testing, or sampling of the materials at that time.



                                                  /s/ E.A. “Seth” Mills, Jr.
                                                 E.A. “Seth” Mills, Esq.
                                                 Georgia Bar No. 978007
                                                 Brent J. Beaver, Esq.
                                                 Georgia Bar No. 332820
                                                 1201 West Peachtree Street, Suite 2610
                                                 Atlanta, Georgia 30309
                                                 (404) 870-8200 Telephone
                                                 (404) 870-3080 Facsimile
                                                 smills@mpdlegal.com
                                                 bbeaver@mpdlegal.com


                                                 /s/ Alberta L. Adams
                                                 ALBERTA L. ADAMS
                                                 Fla. Bar No. 80063
                                                 Email: aadams@mpdlegal.com
                                                 100 North Tampa Street, Suite3700
                                                 Tampa, Florida 33602
                                                 Telephone: (813) 229-3500
                                                 Facsimile: (813) 229-3502

                                                 Admitted Pro Hac Vice

                                                 Attorneys for Selective
                                                 Insurance Company of America




                                             2
Case 20-72638-pmb      Doc 93    Filed 05/12/21 Entered 05/12/21 13:25:50    Desc Main
                                Document      Page 3 of 10




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

In re:                                 )
                                       )
SHARPE CONTRACTORS, LLC,               )              Chapter 11
                                       )              Case No. 20-72638-pmb
           Debtor.                     )
______________________________________ )


                                CERTIFICATE OF SERVICE

         I CERTIFY that a true and correct copy of the within and foregoing Selective

Insurance Company’s Notice of Rule 2004(A) Examination of Theodore Shane

Travis Sharpe and Production of Documents was served upon all parties to this matter

by U.S. Mail or by the CM/ECF system which will send a notice of electronic filing to

the following:

Will B. Geer, Esq.                          Office of the U.S. Trustee
Wiggam & Geer, LLC                          Ricard B. Russell Federal Building
50 Hurt Plaza, SE, Ste 1245                 75 Ted Turner Dr SW #362
Atlanta, GA 30303                           Atlanta, GA
wgeer@wiggamgeer.com

Counsel for Debtor

Sharpe Contractors, LLC
425 Highway 23, Ste 204
Suwanee, GA 30024

Shane Sharpe
425 Highway 23, Ste. 204
Suwanee, GA 30024




                                           3
Case 20-72638-pmb     Doc 93    Filed 05/12/21 Entered 05/12/21 13:25:50    Desc Main
                               Document      Page 4 of 10



      This 12th day of May, 2021.

                                              MILLS PASKERT DIVERS


                                               /s/ E.A. “Seth” Mills, Jr.
                                              E.A. “Seth” Mills, Esq.
                                              Georgia Bar No. 978007
                                              Brent J. Beaver, Esq.
                                              Georgia Bar No. 332820
                                              1201 West Peachtree Street, Suite 2610
                                              Atlanta, Georgia 30309
                                              (404) 870-8200 Telephone
                                              (404) 870-3080 Facsimile
                                              smills@mpdlegal.com
                                              bbeaver@mpdlegal.com


                                              /s/ Alberta L. Adams
                                              ALBERTA L. ADAMS
                                              Fla. Bar No. 80063
                                              Email: aadams@mpdlegal.com
                                              100 North Tampa Street, Suite3700
                                              Tampa, Florida 33602
                                              Telephone: (813) 229-3500
                                              Facsimile: (813) 229-3502

                                              Admitted Pro Hac Vice

                                              Attorneys for Selective
                                              Insurance Company of America




                                          4
Case 20-72638-pmb        Doc 93    Filed 05/12/21 Entered 05/12/21 13:25:50         Desc Main
                                  Document      Page 5 of 10



                          EXHIBIT “A” -- ATTACHMENT TO
                       SELECTIVE INSURANCE COMPANY’S
                      NOTICE OF RULE 2004 EXAMINATION OF
                        THEODORE SHANE TRAVIS SHARPE

I.     DEFINITIONS

       1.      The words “you,” “your,” and/or “yours,” shall refer to you, Theodore

Shane Travis Sharpe, in any capacity, including under any current or former names that

you may have been known by or referred to as, including other legal names and

variations, nicknames, abbreviations, misspellings, and aliases, as well as your present or

former affiliates, agents, attorneys, representatives, or any other persons or entities acting,

or purporting to act, on your behalf.

       2.      “Debtor” means and refers to Sharpe Contractors, LLC, and other any

persons, entities, affiliates, agents, attorneys, or representatives acting, or purporting to

act, on its behalf.

       3.      “Selective” means and refers to Selective Insurance Company, and other

any persons, entities, affiliates, agents, attorneys, or representatives acting, or purporting

to act, on his behalf.

       4.      “Bonded Projects” means and refers to the Panorama Project, Holiday Inn

Express Project and the Tru Hotel Northlake Parkway Project on which Selective issued

bonds on behalf of the Debtor.

       5.      “Bonded Contract Funds” means and refers to contract funds paid or to be

paid (including retainage) in connection with the Bonded Projects.




                                              5
Case 20-72638-pmb       Doc 93    Filed 05/12/21 Entered 05/12/21 13:25:50         Desc Main
                                 Document      Page 6 of 10



       6.     “Document” is defined in the broadest terms permitted by the Bankruptcy

Rules of Procedure, and means, without limitation, any digital or electronic data, writing,

recording or photograph in your actual or constructive possession, custody, care or

control, which pertains directly or indirectly, in whole or in part, either to any of the

subjects listed below, or to any other matters relevant to the issues in this action, or which

are themselves listed below as specific documents, including, but not limited to, all items

that embody handwritten, typed, printed, oral, visual, or electronic communications or

representations, agreements, letters, carbon copies of letters, telegrams, telexes,

correspondence, messages, minutes, bulletins, circulars, notices, specifications, computer

printouts, microfilms, motion picture films, videotapes, kinescopes, sound instructions,

literature, books, magazines, newspapers, booklets, work assignments, reports, charts,

ledgers, invoices, recordings, photographs, studies, analysis, surveys, memoranda,

memoranda of conversations, notes, notebooks, diaries, data sheets, work sheets,

calculations, and drafts of the aforesaid.

       7.      “Related to” means pertains to, refers to, contains, concerns, describes,

reflects, embodies, mentions, identifies, constitutes, supports, corroborates, demonstrates,

analyzes, proves, evidences, shows, comments on, refutes, disputes, rebuts, controverts,

contradicts, or connects to in any way.

       8.     “Person” means any individual, corporation, proprietorship, partnership,

trust, association, governmental entity or department, agency, bureau, or political

subdivision thereof, or any other entity.



                                              6
Case 20-72638-pmb      Doc 93    Filed 05/12/21 Entered 05/12/21 13:25:50      Desc Main
                                Document      Page 7 of 10



       9.     The singular includes the plural and vice versa, to make the document

request inclusive rather than exclusive.

       10.    The past tense is construed to include the present tense, and vice versa, to

make the document request inclusive rather than exclusive.

       11.    References to one gender include the masculine, feminine and neuter to

make the document request inclusive rather than exclusive.

       12.    The terms “and” or “or” are both conjunctive and disjunctive.

       13.    The term “including” means “including without limitation.”

       14.    The terms “any,” “all,” and “each” are interchangeable as necessary to call

for the broadest possible response.



II.    DOCUMENT REQUESTS

       1.     A list of all projects bid on by any entity in which Shane Sharpe holds or
              held an interest from January 1, 2019 to the present including, without
              limitation, JMK.

       2.     All contracts entered into any entity in which Shane Sharpe holds or held
              an interest from January 1, 2019 to the present including, without
              limitation, JMK.

       3.     All documents relating to the formation of any entity in which Shane
              Sharpe holds or held an interest from January 1, 2019 to the present
              including, without limitation, JMK.

       4.     Bank Statements for all accounts on which Shane Sharpe is or was an
              authorized signatory or held any interest whatsoever for the time period of
              January 1, 2019 to the present.

       5.     All financial statements of Shane Sharpe prepared, compiled, issued or
              dated at any time during the past three years.


                                            7
Case 20-72638-pmb    Doc 93    Filed 05/12/21 Entered 05/12/21 13:25:50       Desc Main
                              Document      Page 8 of 10



      6.    All tax returns for Shane Sharpe for tax years 2018, 2019 and 2020
            including, without limitation, all income tax returns, tangible personal
            property tax returns, intangible personal property income tax returns, sales
            tax returns, whether made to federal, state of local government agencies
            (including 940 and 941 returns), together with any attached schedules and
            K-1 forms.

      7.    All tax returns for any entity in which Shane Sharpe has or had any interest
            for tax years 2018, 2019 and 2020 including, without limitation, all income
            tax returns, tangible personal property tax returns, intangible personal
            property income tax returns, sales tax returns, whether made to federal,
            state of local government agencies (including 940 and 941 returns),
            together with any attached schedules and K-1 forms.

      8.    All documents reflecting Shane Sharpe’s ownership interest in any real
            property during the past three years.

      9.    All documents evidencing mortgages, liens, judgments, security interests,
            encumbrances or other claims affecting any immovable or movable
            property in which Shane Sharpe holds or held any interest during the past
            three years.

      10.   All documents reflecting the transfer of any interest in any real property by
            Shane Sharpe during the past three years, including all documents showing
            the consideration received by Shane Sharpe for the transfer.

      11.   All documents evidencing transfers or conveyances (by sale, gift or
            otherwise) of any other assets of Shane Sharpe valued at over $5,000.00
            during the past three years, including all documents reflecting the
            consideration received by Shane Sharpe for the transfer.

      12.   All statements from January 1, 2019 to the present for all certificates of
            deposit, mutual funds, annuities, stocks or bonds, life insurance policies or
            other financial investments held by Shane Sharpe during that time period,
            whether currently owned or not.

      13.   Title certificates to any automobiles, aircraft, watercraft or other vehicles
            owned by Shane Sharpe at any time since January 1, 2019.

      14.   All documents reflecting the ownership interest of Shane Sharpe in any
            corporation or other business entity.

      15.   All financial statements and balance sheets prepared during the past three

                                          8
Case 20-72638-pmb    Doc 93    Filed 05/12/21 Entered 05/12/21 13:25:50         Desc Main
                              Document      Page 9 of 10



            years regarding all corporations, limited liability companies and other
            business entities in which Shane Sharpe has or had any interest whatsoever.

      16.   All statements for all bank accounts including, but not limited to, checking,
            savings, money market and other investment accounts, in the name of any
            corporation, limited liability company or other business entity in which
            Shane Sharpe has or had any interest from January 1, 2019 to the present.

      17.   Bank Statements for all the Debtor’s and its affiliates’ bank accounts for the
            time period of January 1, 2019 to present.

      18.   Signature cards for all the Debtor’s and affiliates’ bank accounts for the
            time period of January 1, 2019 to present.

      19.   Check registers for all of the Debtor’s and its affiliates’ bank accounts for
            the time period of January 1, 2019 to present.

      20.   All documents reflecting the Debtor’s receipt and use of Bonded Contract
            Funds.

      21.   All tax returns for the Debtor for tax years 2018, 2019 and 2020 including,
            without limitation, all income tax returns, tangible personal property tax
            returns, intangible personal property income tax returns, sales tax returns,
            whether made to federal, state of local government agencies (including 940
            and 941 returns), together with any attached schedules and K-1 forms.

      22.   List of the names, addresses, telephone numbers, and email addresses for
            each of the Debtor’s CPA(s) and Payroll provider(s) for the period of
            January 1, 2019 to the present.

      23.   The Debtor’s audited financial statements, unaudited financial statements,
            compiled financial statements, or reviewed financial statements prepared
            within three (3) years prior to the petition date. If financial statements (of
            any kind) do not exist for any year, provide periodic internal managerial or
            operational reports.

      24.   Any and all documents evidencing any and all purchases, sales or transfers
            of the Debtor’s stock, real estate or assets during the past three years.

      25.   Job cost reports, sorted by job, for each of the Bonded Projects.

      26.   Accounts Payable, sorted by job, for each of the Bonded Projects.


                                           9
Case 20-72638-pmb    Doc 93    Filed 05/12/21 Entered 05/12/21 13:25:50           Desc Main
                              Document     Page 10 of 10



      27.   Accounts Receivable, sorted by job, for each of the Bonded Projects.

      28.   Payment applications and attachments thereto for each of the Bonded
            Projects.

      29.   Payroll Register by job – from the inception of job through current date for
            each of the Bonded Projects.

      30.   All loans, settlement agreements, records of business transactions and grant of
            any security interests, security deeds, promissory notes or liens to any other
            person or entity that was also an indemnitor on any of the Bonded Projects.

      31.   Correspondence exchanged with any other indemnitor on the Bonded Projects
            about any aspects of those projects or the indemnity liability owed to Selective.

      32.   For those Bonded Projects where there is still work to be performed, please
            provide the following:

            1.    Copies of all approved and pending change orders, to the extent not
                  already provided;
            2.    Cost to complete estimates, to the extent they exist;
            3.    Copies of the original bid plans and updated drawings, including any
                  red-line drawings;
            4.    Subcontractor status report (updated with latest subcontractor data –
                  subcontract amount, paid to date, billed and not paid, retention held);
            5.    Copies of all subcontracts (including any addenda);
            6.    Copies of any subcontractor approved and pending change orders;
            7.    Copy of Debtor's original estimate detail;
            8.    Copy of Debtor's original material takeoffs;
            9.    Copies of all material purchase orders;
            10.   Copies of all material invoices/delivery receipts;
            11.   Copies of material vendor payments made to date;
            12.   Copy of stored material inventory;
            13.   Copies of any owner/architect/engineer punchlists;
            14.   Copies of any work deficiency/non-conformance reports;
            15.   Copy of latest updated construction schedule;
            16.   Copy of detailed indirect cost list; and
            17.   Copy of updated cost report detail.




                                           10
